 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDGaithersburg-Washington Grove Fire Dept., Inc. andCareer Firefighters of Gaithersburg-WashingtonGrove Fire Dept., Inc., affiliated with Local1664, International Association of Fire Fighters,AFL-CIO-CLC, Petitioner. Case 5-RC- 11181August 18, 1980DECISION AND ORDER REMANDINGBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on April 23 and 25, 1980, beforeHearing Officer Kathleen Boni. Following theclose of the hearing, the Regional Director forRegion 5 transferred this case directly to the Boardfor decision. Thereafter, the Employer and the Pe-titioner filed briefs in support of their respectivepositions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing, and, with the excep-tion of the ruling discussed in footnote 4, finds thatthey are free from prejudicial error. They arehereby affirmed.The parties stipulated, and we find, that the Peti-tioner, Career Firefighters of Gaithersburg-Wash-ington Grove Fire Dept., Inc., affiliated with Local1664, International Association of Fire Fighters,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.The Employer, Gaithersburg-Washington GroveFire Dept., Inc., is a nonprofit corporation orga-nized under Maryland law with its main office inGaithersburg, Maryland, and is engaged in provid-ing firefighting and rescue squad services for Mont-gomery County, Maryland. The Employer is I of16 fire departments and rescue squads operating inMontgomery County. During its July 1, 1978, toJune 31, 1979, fiscal year, the Employer receivedgross revenues in excess of $500,000, and, duringthat same period, had expenditures of $254,000, 68to 80 percent of which was used to purchase goodsfrom companies located within and outside theState of Maryland, such goods all having beenmanufactured outside the State of Maryland.As the Employer herein has close ties with anexempt entity, i.e., Montgomery County, theBoard's jurisdiction in this case is controlled by thestandard set forth in National Transportation Serv-251 NLRB No. 45ices, Inc., 240 NLRB 565 (1979).' Thus, the thresh-old issues herein are "whether the employer itselfmeets the definition of 'employer' in Section 2(2) ofthe Act and ...whether the employer has suffi-cient control over the employment conditions of itsemployees to enable it to bargain with a labor or-ganization as their representative."2For the rea-sons stated below, we are unable to make either ofthese determinations on the present record, and, ac-cordingly, we will remand this proceeding to theRegional Director for the purpose of conducting afurther hearing.On April 30, 1980, the county executive forMontgomery County signed new legislation 3which radically changed the county laws underwhich the Employer must operate. This legislation,the text of which is included in the record as Em-ployer's Exhibit 3, is a comprehensive recodifica-tion of the county laws providing for fire andrescue services.The legislation establishes a county agency, theDepartment of Fire/Rescue Services, the basicfunctions of which include the administration of alllaws relative to fire prevention, as well as the pur-chase and assignment of all apparatus and facilitiespurchased in whole or in part with county govern-ment revenues of any kind. The legislation also es-tablishes a seven-member fire and rescue commis-sion, the function of which is to provide the policyand regulatory framework for the fire departmentsand rescue squads operating in MontgomeryCounty, including the adoption of countywide4policies, regulations, standards, procedures, plans,and programs applicable to all fire, rescue, andemergency medical service operations. The legisla-tion further establishes a fire board, the basic func-tions of which are to advise the fire commission,and to support the maintenance and enhancementof volunteer participation in fire, rescue, and emer-gency medical services.Since the testimony taken at the hearing in thismatter largely dealt with the Employer's relation-ship and powers vis-a-vis its employees and Mont-gomery County under the then-existing countylaws, and since the limited testimony as to the newt Member Penello dissenting. Member Penello agrees that a decisionherein should await the development of a complete record.2 240 NLRB 565.3 Montgomery County, Maryland, Bill #15/16-79 (April 30, 1980).4 We note that the Hearing Officer erred in excluding testimony as tospecific personnel procedures at fire departments in Montgomery Countyother than the Employer herein. The Employer offered such testimony inan effort to establish the existence of uniform personnel proceduresthroughout the county, such uniformity allegedly being required bycounty law. As it is now clear that county law requires some degree ofuniformity, such testimony should be taken in order to determine the ap-propriateness of the requested bargaining unit as well as the degree ofcontrol over employment conditions left to the Employer under the newlegislation. GAITHERSBURG-WASHINGTON GROVE FIRE DEPT.295legislation centered on its legislative history, weare unable to determine what effect this new legis-lation, and the various policies, regulations, stand-ards, etc., yet to be adopted pursuant thereto, hasupon the issues raised by the Petitioner's petition.Accordingly, we will remand this proceeding tothe Regional Director for the purpose of conduct-ing a further hearing.ORDERIt is hereby ordered that the above-entitledmatter be, and it hereby is, remanded to the Re-gional Director for Region 5 for the purposes ofconducting a further hearing before a duly desig-nated hearing officer for the purpose of receivingevidence to resolve the issues raised by the petitionfiled by Career Firefighters of Gaithersburg-Wash-ington Grove Fire Dept., Inc., affiliated with Local1664, International Association of Fire Fighters,AFL-CIO-CLC, in light of Montgomery County,Maryland, Bill #15/16-79 (April 30, 1980),and thatsaid Regional Director be, and he hereby is, au-thorized to issue notice thereof.